DEVELOPMENT AND LICENSE AGREEMENT

BETWEEN

GENTA INCORPORATED

AND

EMISPHERE TECHNOLOGIES, INC.

March 22, 2006



--------------------------------------------------------------------------------

DEVELOPMENT AND LICENSE AGREEMENT

     THIS DEVELOPMENT AND LICENSE AGREEMENT (the “Agreement”) is entered into as
of March 22, 2006 (the “Effective Date”) by and between GENTA INCORPORATED, a
Delaware corporation having a place of business at 2 Connell Drive, Berkeley
Heights, New Jersey 07922 (“Genta”), and EMISPHERE TECHNOLOGIES, INC., a
Delaware corporation having an address of 765 Old Saw Mill River Road,
Tarrytown, NY 10591 (“Emisphere”).

Recitals

     WHEREAS, Emisphere is a biopharmaceutical company specializing in the oral
delivery of therapeutic molecules and compounds;

     WHEREAS,Emisphere has developed a certain oral delivery technology known as
eligen™, and oral dosage formulations of therapeutic compounds;

     WHEREAS,Genta is a biopharmaceutical company engaged in the research,
development and commercialization of pharmaceutical products;

     WHEREAS,Genta has developed a gallium-nitrate compound known as GANITE®,
for which Genta has obtained FDA approval to market and sell (and which Genta
currently markets and sells) as an intravenous treatment for patients with
cancer-related hypercalcemia;

     WHEREAS,Genta desires to develop, and Emisphere is willing to develop for
Genta, a customized version of Emisphere’s eligen™ technology for use with
gallium-nitrate to produce oral dosage formulations of gallium nitrate and other
gallium-containing compounds;

     WHEREAS,Genta desires to obtain, and Emisphere is willing to grant to
Genta, an exclusive, worldwide right to develop and commercialize oral dosage
formulations of gallium nitrate and other gallium-containing compounds based
upon the eligen™ technology, subject to the terms and conditions set forth
herein.

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. DEFINITIONS

     1.1 “Active Pharmaceutical Ingredient” or “API” shall mean a compound (in
bulk form) having therapeutic activity, excluding any excipients and other
ingredients that do not have any therapeutic activity, and excluding Carriers.

     1.2 “Affiliate” shall mean an individual, trust, business trust, joint
venture, partnership, corporation, association or any other entity which
(directly or indirectly) is controlled by, controls or is under common control
with a party to this Agreement. For the purposes of this definition, the term
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) as used with respect to a party, shall mean the
possession (directly or indirectly) of more than fifty percent (50%) of the
outstanding voting

1.



--------------------------------------------------------------------------------

securities of a corporation or comparable equity interest in any other type of
entity, or otherwise having the power to govern the financial and the operating
policies or to appoint the management of such entity.

     1.3 “Carrier” shall mean any synthetic chemical compound that enables a
drug molecule to cross membranes.

     1.4 “Carrier A” shall mean the Carrier set forth in Exhibit A hereto that
is designated as “Carrier A.”

     1.5 “Carrier B” shall mean the Carrier set forth in Exhibit A hereto that
is designated as “Carrier B.”

     1.6 “Carrier Inventions” shall have the meaning provided in Section 9.1(b).

     1.7 “Clinical Plan” shall mean the plan agreed upon by the parties for
conducting the Clinical Program, as such plan may be amended from time to time
by the TLC.

     1.8 “Clinical Program” shall mean the program of clinical development to be
conducted during the Clinical Term, as more fully described in the Clinical
Plan. At least initially, the focus of the Clinical Program will be the clinical
development of a Product in the * Field.

     1.9 “Clinical Term” shall mean the period of time commencing upon the first
dosing of the first subject in a Phase I clinical trial of a Product and, unless
terminated as provided in this Agreement, ending upon the date upon which Genta
has obtained an initial Regulatory Approval of a Product in the * Field,
provided that, upon mutual written consent after the Effective Date the parties
may extend the Clinical Term to pursue additional indications. After the
Effective Date, the Clinical Term may only be extended by mutual written
agreement between the parties that references this Section 1.9.

     1.10 “Combination Invention” shall have the meaning provided in
Section 9.1(b).

     1.11 “Combination Product” shall have the meaning provided in
Section 6.3(c).

     1.12 “Confidential Information” shall have the meaning provided in
Section 11.1.

     1.13 “Control” shall mean, with respect to any Information or intellectual
property right, possession by a party of the ability (whether by ownership,
license or otherwise) to grant access, a license or a sublicense to such
Information or intellectual property right without violating the terms of any
agreement or other arrangement with any Third Party.

     1.14 “Development Plan” means collectively or individually, as context
requires, the Formulation-Development Plan and/or the Clinical Development Plan.

     1.15 “Development Program” means collectively or individually, as context
requires, the Formulation-Development Program and/or the Clinical Development
Program.

2.



--------------------------------------------------------------------------------

     1.16 “Development Term” shall have the meaning provided in Section 12.1.

     1.17 “DMF” shall mean a drug master file (as such term is defined in
21 C.F.R. Part 314.420).

     1.18 “Emisphere Inventions” shall have the meaning provided in
Section 9.1(c).

     1.19 “Emisphere Know-How” shall mean, to the extent Controlled by Emisphere
or its Affiliates as of the Effective Date or at any time during the Term, all
Information not included in the Valid Claims of Emisphere Patents or Joint
Patents that is necessary or useful for Genta for to perform its obligations
under the Formulation-Development Program or to manufacture, use, sell, offer
for sale or import Products, including, in each case, any replication or any
part of any of the foregoing Information.

     1.20 “Emisphere Patents” shall mean, to the extent Controlled by Emisphere
or its Affiliates as of the Effective Date or at any time during the Term, all
Patents that claim inventions necessary or useful for Genta to perform its
obligations under the Formulation-Development Program or to manufacture, use,
sale, offer for sale or import of Products, but excluding in each case the Joint
Patents. For clarity, Emisphere Patents includes all Patents that claim
Emisphere Inventions.

     1.21 “Emisphere Technology” shall mean the Emisphere Patents and Emisphere
Know-How.

     1.22 “Existing MTA” means the Material Transfer Agreement between the
parties dated July 8, 2004.

     1.23 “FDA” shall mean the United States Food and Drug Administration, or
any successor agency thereto having the administrative authority to regulate the
marketing of human pharmaceutical products or biological therapeutic products,
delivery systems and devices in the United States of America.

     1.24 “Field” shall mean all human and veterinary medical uses.

     1.25 “First Commercial Sale” shall mean, with respect to any Product, the
first sale in a country after the governing health regulatory authority of such
country has granted Regulatory Approval to market and sell the Product.

     1.26 “Formulation-Development Budget” means budget agreed upon by the
parties for Emisphere’s conduct of its responsibilities under the
Formulation-Development Program, as such budget may be amended from time to time
by the TLC. The Formulation-Development Budget in effect as of the Effective
Date of this Agreement has been agreed upon by the parties in writing.

     1.27 “Formulation-Development Plan” shall mean the plan agreed upon by the
parties for conducting the Formulation-Development Program, as such plan may be
amended from time to time by the TLC. The Formulation-Development Plan in effect
as of the Effective Date of this Agreement has been agreed upon by the parties
in writing.

3.



--------------------------------------------------------------------------------

     1.28 “Formulation-Development Program” shall mean the program of
formulation research and development of a Product (including selection and
incorporation of the Program Carrier in connection therewith) to be conducted
during the Formulation-Development Term, as more fully described in the
Formulation-Development Plan. At least initially, the focus of the
Formulation-Development Program will be the research and development of a
Product for use within the * Field.

     1.29 “Formulation-Development Term” shall mean the period of time
commencing upon the Effective Date of this Agreement and, unless earlier
terminated as provided in this Agreement, ending upon completion of the
activities set forth in the Formulation-Development Plan.

     1.30 “Gallium Compound” means a compound containing the element gallium
(including, without limitation, a Gallium Salt) as its Active Pharmaceutical
Ingredient.

     1.31 “Gallium Inventions” shall have the meaning provided in
Section 9.1(b).

     1.32 “Gallium Salt” means any salt form of gallium, including without
limitation gallium nitrate, gallium citrate, gallium maltolate or gallium
sulfate in anhydrous solvate or hydrate forms.

     1.33 “Genta Inventions” shall have the meaning provided in Section 9.1(c).

     1.34 “Genta Know-How” shall mean, to the extent Controlled by Genta or its
Affiliates as of the Effective Date or at any time during the Term, all
Information not included in the Genta Patents or Joint Patents that is necessary
or useful for Emisphere to perform its obligations under the
Formulation-Development Program or the manufacture and supply of Products under
Article 8. For clarity, other than the Gallium Salt (in the form of gallium
nitrate or such other form as may be the subject of the parties’ efforts under
this Agreement) and the Materials (as defined in Section 3.7) that Genta is
required to provide under the Formulation-Development Plan, no compositions of
matter, cells, cell lines, assays, animal models and physical, biological or
chemical materials owned or Controlled by Genta or its Affiliates are included
within the Genta Know-How to be provided hereunder.

     1.35 “Genta Patents” shall mean, to the extent Controlled by Genta or its
Affiliates as of the Effective Date or at any time during the Term, all Patents
that claim inventions necessary or useful for Emisphere to perform its
obligations under the Formulation-Development Program or under Article 8, but
excluding the Joint Patents. For clarity, Genta Patents includes all Patents
that claim Genta Inventions.

     1.36 “Genta Technology” shall mean the Genta Patents and the Genta
Know-How.

     1.37 “* Field” shall have the meaning provided in Section 6.2(b)(i).

     1.38 “Improvement” shall mean, with respect to the Program Carrier or a
Potential Program Carrier, a Carrier that is derived from or based upon the
Program Carrier, any Potential

4.



--------------------------------------------------------------------------------

Program Carrier, or any other Emisphere Technology, but that also incorporates
or embodies enhancements, modifications or improvements thereto.

     1.39 “IND” shall mean an Investigational New Drug Application filed with
the FDA, or the equivalent application or filing filed with any equivalent
agency or governmental authority outside the United States of America (including
any supra-national agency such as in the European Union) necessary under law to
commence human clinical trials in such jurisdiction.

     1.40 “Information” shall mean all tangible and intangible (a) techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, knowledge, know-how, skill, experience, test and commercial data and
results (including pharmacological, toxicological, clinical and pre-clinical
test data and results), analytical and quality control data, results or
descriptions, software and algorithms and (b) compounds, compositions of matter,
cells, cell lines, assays, animal models and physical, biological or chemical
materials.

     1.41 “Inventions” shall have the meaning provided in Section 9.1(a).

     1.42 “Joint Inventions” shall have the meaning provided in Section 9.1(c).

     1.43 “Joint Patents” shall mean all Patents that claim a Joint Invention.

     1.44 “Joint Technology” shall mean the Joint Patents and Joint Inventions.

     1.45 “Milestones” means, collectively, the First Milestone (including the
individual Formulation-Development Term Milestones therein), Second Milestone,
Third Milestone, Fourth Milestone, Fifth Milestone, and Sixth Milestone, each of
which shall have the meaning provided in Section 6.2(a).

     1.46 “NDA” shall mean a New Drug Application (as more fully defined in 21
C.F.R. Part 314.5 et seq.) and all amendments and supplements thereto filed with
the FDA, or the equivalent application filed with any equivalent agency or
governmental authority outside the United States of America (including any
supra-national agency such as in the European Union), including all documents,
data, and other information concerning a pharmaceutical product which are
necessary for gaining Regulatory Approval to market and sell such pharmaceutical
product in the relevant jurisdiction.

     1.47 “Net Sales” shall mean the gross amounts received by Genta or its
Affiliates or Sublicensees for sales of Products to Third Parties (it being
understood that sales between Genta, its Affiliates and Sublicensees are not
included within Net Sales, unless the buying party is the end user of such
Product, in which case the amount billed therefor shall be deemed to be the
amount that would be billed to a Third Party end user in an arm’s-length
transaction), less the following deductions: (i) returns and return reserves
(such reserves consistent with generally accepted accounting principles
(“GAAP”)) (including allowances actually given for spoiled, damaged, out-dated,
rejected or returned Product sold, withdrawals and recalls), (ii) rebates to the
extent consistently and reasonably applied by Genta or its Affiliates or
Sublicensees to its products, price reductions, rebates to welfare systems,
(iii) charge backs and charge back reserves (such reserves consistent with
GAAP), (iv) cash sales incentives (but only to the extent it is a sales related
deduction which is accounted for within Genta or its Affiliates or

5.



--------------------------------------------------------------------------------

Sublicensees on a product-by-product basis), (v) government mandated rebates and
similar types of rebates (e.g., Medicaid), each as consistently and reasonably
applied by Genta or its Affiliates or Sublicensees to its products, (vi) volume
(quantity) discounts and cash discounts), as consistently and reasonably applied
by Genta or its Affiliates or Sublicensees to its products, and (vii) taxes
(value added or sales taxes, government mandated exceptional taxes and other
taxes directly linked to the gross sales amount), it being understood that
income and capital gains taxes are not the type of taxes contemplated as a
deduction in this definition of Net Sales.

     1.48 “Oral Formulation” shall mean a pharmaceutical product containing on
the one hand, a Gallium Compound, and on the other hand, any Carrier, that is
useful and is marketed only for oral administration, including sublingual and
buccal dosage forms.

     1.49 “Patents” shall mean (a) United States and foreign patents,
re-examinations, reissues, renewals, extensions and term restorations, and
(b) pending applications for United States and foreign patents, including,
without limitation, provisional applications, non-provisional applications,
continuations, continuations-in-part, divisional and substitute applications,
including, without limitation, inventors’ certificates.

     1.50 “Potential Program Carriers” shall mean the two (2) Carriers set forth
in Exhibit A hereto, designated as “Carrier A” and “Carrier B,” respectively,
and such additional Carriers, if any, that the Parties agree to add as Potential
Program Carriers as set forth in Section 3.8.

     1.51 “Product” shall mean any Oral Formulation containing a Gallium
Compound and the Program Carrier.

     1.52 “Program Carrier” shall mean the Carrier selected by the parties to be
incorporated into the Products pursuant to the Formulation-Development Program
in accordance with Section 3.8.

     1.53 “Regulatory Approval” shall mean any and all approvals (including
price and reimbursement approvals), licenses, registrations, or authorizations
of any country, federal, state or local regulatory agency, department, bureau or
other government entity that is necessary for the manufacture, use, storage,
import, transport and/or sale of a Product in such jurisdiction.

     1.54 “Regulatory Authority” shall mean any and all national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, whose approval or
authorization is necessary for, or to whom notice must be given prior to, the
manufacture, distribution, use or sale of a Product.

     1.55 “Sublicensee” means a Third Party to whom Genta or a Genta Affiliate
has granted a sublicense under the Emisphere Technology to manufacture and/or
sell Products. A Sublicensee shall be considered a “Domestic Sublicensee” to the
extent Genta or a Genta Affiliate has granted it a sublicense under the
Emisphere Technology to sell Products in the United States, and a “Foreign
Sublicensee” to the extent Genta or a Genta Affiliate has granted it a
sublicense under the Emisphere Technology to sell Products outside the United
States. For clarity, (i) Net Sales of a Sublicensee who, under sublicense from
Genta or a Genta Affiliate, makes Products inside the United States and sells
them outside the United States are considered

6.



--------------------------------------------------------------------------------

Net Sales of a Foreign Sublicensee, (ii) Net Sales of a Sublicensee who, under
sublicense from Genta or a Genta Affiliate, makes Products outside the United
States and sells them inside the United States are considered Net Sales of a
Domestic Sublicensee, and (iii) a Sublicensee who, under sublicense from Genta
or a Genta Affiliate, sells Products globally, is considered a Domestic
Sublicensee with respect to sales made inside the United States and a Foreign
Sublicensee with respect to Net Sales made outside the United States.

     1.56 “Supply Agreement” shall have the meaning provided in Article 8.

     1.57 “Technical Liaison Committee” or “TLC” shall mean the committee formed
pursuant to Section 2.1.

     1.58 “Term” shall have the meaning provided in Section 12.1.

     1.59 “Third Party” shall mean any entity other than Emisphere or Genta or
an Affiliate of Emisphere or Genta.

     1.60 “Valid Claim” shall mean any claim in an issued Emisphere Patent that
(i) has not expired, been cancelled, been declared invalid, or been admitted to
be invalid or unenforceable by a decision of a court or government agency of
competent jurisdiction to which an appeal or other legal recourse is not, or is
no longer, possible, and (ii) has not been admitted to be invalid by the
patent’s owner or its successor or assigns through reissue, re-examination, or
disclaimer.

2. TECHNICAL LIAISON COMMITTEE

     2.1 Technical Liaison Committee. Promptly after the Effective Date, the
parties will form a Technical Liaison Committee (the “TLC”) composed of three
(3) representatives of each of Genta and Emisphere. One (1) representative of
Genta on the TLC shall be selected to act as the chairperson of the TLC. The TLC
shall meet as needed, but at least quarterly during the Development Term (and
upon the termination or expiration of the Development Term, the TLC shall
dissolve and have no further function under this Agreement). Such meetings may
be conducted by videoconference, teleconference or in person. A reasonable
number of additional representatives of either party may attend meetings of the
TLC, subject to Articles 9 and 11. Should the additional representatives not be
an employee of either party, such individuals may attend TLC meetings provided
they have appropriate confidentiality agreements in place that are commensurate
with those set forth in Article 11 and have agreed to assign inventions to
either party to effect the intent of Article 9. The TLC shall have
responsibility to (i) facilitate the exchange of information between the
parties, (ii) review progress on the implementation and completion of the
Development Plan, including timelines and adherence to the
Formulation-Development Budget, and (iii) make such other decisions as are
expressly allocated to the TLC under this Agreement. The TLC shall not have the
power to amend or waive compliance with the terms of this Agreement.

     2.2 Decision Making. Decisions of the TLC shall be made by majority vote of
all TLC members present either in person or by other means (e.g.,
teleconference) at any meeting; provided that, if there is not an equal number
of TLC members who are representatives of each party present at such meeting,
then only an equal number of such representatives of each party

7.



--------------------------------------------------------------------------------

shall be entitled to vote at such meeting. In the event that the votes required
to approve a decision cannot be reached, then either party may, by written
notice to the other, have such issue referred to the Chief Executive Officer of
Genta and the Chief Executive Officer of Emisphere, for attempted resolution by
good-faith negotiations within thirty (30) days after such notice is received.
For all matters that cannot be resolved by such Chief Executive Officers upon
request by a party, then neither party shall have the deciding vote or the right
to challenge the results thereof, through arbitration or otherwise, provided
that the foregoing shall not limit either party’s right to submit claims of
breach of this Agreement for resolution by binding arbitration pursuant to
Section 14.3.

3. CONDUCT OF FORMULATION-DEVELOPMENT PROGRAM

     3.1 Objectives. Emisphere hereby agrees to establish and conduct its
responsibilities under the Formulation-Development Program during the
Formulation-Development Term in accordance with the Formulation-Development Plan
and the timelines set forth therein, the Formulation-Development Budget, and
with the terms of this Agreement, to develop Products for further development
and commercialization by Genta.

     3.2 Initial Technology Transfer. Commencing promptly after the Effective
Date: (a) Genta shall disclose to Emisphere all existing Genta Technology
necessary to enable Emisphere to practice the license granted to it under
Article 5; and (b) Emisphere shall disclose to Genta all existing Emisphere
Technology necessary to enable Genta to practice the license granted to it under
Article 5. During the Development Term, Emisphere shall provide Genta with
reasonable technical assistance relating to the use of the Emisphere Technology,
solely to the extent necessary to enable Genta to practice the licenses granted
to it under Article 5.

     3.3 Research Commitment. During the Formulation-Development Term, Emisphere
shall use commercially reasonable efforts to conduct its responsibilities under
the Formulation-Development Program in accordance with the
Formulation-Development Plan and Formulation-Development Budget, as revised from
time to time by the TLC. Without limiting the generality of the foregoing,
Emisphere shall devote to the Formulation-Development Program such personnel as
is reasonably necessary to conduct all of Emisphere’s responsibilities required
under the Formulation-Development Plan, it being understood that Genta is and
will be responsible (a) under the Formulation-Development Plan only for the
supply of cGMP quantities of Gallium Salt API (in the form of gallium nitrate or
such Gallium Salt(s) as may be mutually agreed by the parties) to Emisphere in
connection with formulation development, and (b) for the conduct of the Clinical
Program (as set forth in greater detail in Article 4). Emisphere acknowledges
that while the Formulation-Development Plan describes the principal activities
that Emisphere is to perform under the Formulation-Development Program,
Emisphere’s responsibilities under the Formulation-Development Program (and the
reimbursement provided under Section 6.1) include all such activities that would
normally be performed to perform such principal activities, including the
analysis and compilation of results from such activities in a form appropriate
for submission in an IND filing. Subject to the foregoing Genta acknowledges
that Emisphere’s responsibilities under the Formulation-Development Program may
not constitute all activities that are necessary to develop a Product for the *
Field to the point of supporting the filing of an IND. In addition, Emisphere
shall promptly provide written reports of the status of its activities under the
Formulation-Development Plan and the results from its

8.



--------------------------------------------------------------------------------

performance of such activities, in accordance with a schedule agreed upon by the
parties, which shall be in any event at least monthly. Each party shall be
solely responsible for the costs and expenses incurred in connection with its
performance of Development Plan activities, subject to Section 6.1. Genta shall
be responsible for the conduct of toxicology studies of Products that it deems
appropriate, to the extent such studies are not otherwise covered by the
Formulation-Development Plan. To the extent Genta conducts any toxicology
studies of Products, Emisphere shall have no right to utilize the data generated
from such studies without the prior written consent of Genta, unless required by
law; provided, however, that, at Emisphere’s option, Emisphere shall have the
right to purchase such data solely for use in accordance with Section 5.3, and
Genta agrees, subject to Genta’s consent not to be unreasonably withheld, to
sell such data to Emisphere solely for such purpose and as Confidential
Information of Genta subject to the confidentiality restrictions of this
Agreement, upon payment by Emisphere to Genta of an amount equal to Genta’s cost
of conducting the applicable toxicology study(ies).

     3.4 Continuing Information Exchange. Without limiting its obligations under
Section 3.2, Emisphere shall promptly disclose and keep Genta reasonably
informed as of all Emisphere Technology developed or obtained, including without
limitation inventions, discoveries and technical developments made in the course
of performing its activities under the Formulation-Development Program, and all
Inventions made by employees or independent contractors of Emisphere related to
Oral Formulations or otherwise necessary or useful for the
Formulation-Development Program, with any such Inventions that are included in
the Emisphere Technology and that are directly relevant to the
Formulation-Development Program being communicated reasonably promptly after it
is developed or obtained, or its significance appreciated. Emisphere shall
disclose to Genta, in confidence, all reasonably requested toxicology and safety
data and other information Controlled by Emisphere relating to the Potential
Program Carriers, the Program Carrier or the Oral Formulations; it being
understood that (a) with respect to Carrier A, Emisphere shall be required to
disclose such information upon the Effective Date of this Agreement and
thereafter for so long as Carrier A remains a Potential Program Carrier, and (b)
with respect to the Carrier B, Emisphere shall only be required to disclose such
information upon Genta’s selection of Carrier B *, and thereafter for so long as
Carrier B remains a Potential Program Carrier. Emisphere shall also provide
reasonable technical assistance to enable Genta to utilize such information.

     3.5 Subcontracts. Emisphere may perform some of its obligations under the
Formulation-Development Plan through one (1) or more subcontractors, provided
that (i) for any subcontractor involved in activities that are not solely
related to Carriers, Genta approves of the subcontractor in advance in writing
(such approval not to be unreasonably withheld), (ii) none of the rights of
Genta hereunder are diminished or otherwise adversely affected as a result of
such subcontracting, and (iii) the subcontractor undertakes in writing
obligations of confidentiality and non-use regarding Confidential Information
which are substantially the same as those undertaken by Emisphere pursuant to
Articles 9 and 11 hereof. In the event that Emisphere performs any of its
obligations under the Formulation-Development Plan through a subcontractor, then
Emisphere will, at all times, be responsible for the performance and payment of
such subcontractor as if the obligations performed by the subcontractor were
performed by Emisphere. For clarity, Emisphere shall have the right to use
subcontractors to perform its activities under the Formulation-Development
Program solely in connection with Carriers without first obtaining Genta’s
approval of such subcontractor.

9.



--------------------------------------------------------------------------------

     3.6 Compliance. All work conducted by either party in connection with the
Formulation-Development Program, shall be conducted in accordance with
applicable Good Laboratory Practices and, if applicable, Good Manufacturing
Practices, as such rules of practice and regulations are amended from time to
time.

     3.7 Materials Transfer. In order to facilitate the Formulation-Development
Program, Genta has provided (under the Existing MTA) and may continue to provide
to Emisphere certain biological materials or chemical compounds (collectively,
“Materials”) Controlled by Genta (other than under this Agreement) for use by
Emisphere in furtherance of the Formulation-Development Program. Except as
otherwise provided under this Agreement, all such Materials delivered to
Emisphere are and will remain the sole property of Genta, have been and will be
used by Emisphere only in furtherance of the Formulation-Development Program in
accordance with this Agreement, have not been and will not be used or delivered
to or for the benefit of any Third Party (other than a permitted subcontractor
of Emisphere), and have been and will be used in compliance with all applicable
laws, rules and regulations. In particular, Genta has or may supply Emisphere
with Gallium Salt API as set forth in the Formulation-Development Plan. The
Materials supplied under this Agreement must be used with prudence and
appropriate caution in any experimental work because not all of their
characteristics may be known. Except as expressly set forth herein, THE
MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE.

     3.8 Selection of the Program Carrier. Under the Formulation-Development
Program, Emisphere shall perform pre-clinical studies and other activities to
generate such data and information as is necessary to evaluate the suitability
of each of the two (2) Potential Program Carriers identified in Exhibit A hereto
for incorporation into the Product to be developed under the
Formulation-Development Program. The selection of the Program Carrier shall be
conducted in a * .

4. DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS BY GENTA

     4.1 Development and Commercialization of Products. Subject to the terms and
conditions of this Agreement, and except as otherwise provided with respect to
Emisphere’s performance of its responsibilities under the
Formulation-Development Program under Article 3, its preparation and maintenance
of certain regulatory filings under Article 4, and its manufacturing
responsibilities under Article 8, Genta shall control and be solely responsible
for the worldwide development and commercialization of Products, at its sole
cost and expense. Genta hereby agrees to establish and conduct the Clinical
Program during the Clinical Term in accordance with the Clinical Plan and the
timelines set forth therein. Genta shall own all data generated in the
development and/or commercialization of Products other than data solely relating
to Carriers (provided Genta shall have the right to access and use such
Carrier-specific data as necessary to carry out the purposes of this Agreement).

     4.2 Disclosure and Use of Data Relating to Program Carriers. Genta shall
during the Term of this Agreement promptly and fully disclose to Emisphere in
writing all data generated by or on behalf of Genta or its Affiliates (or
Sublicensees, to the extent provided to

10.



--------------------------------------------------------------------------------

and Controlled by Genta) with respect to the Program Carrier. Emisphere shall be
free to use all such data disclosed to it by Genta for any purpose (including,
without limitation, in support of patent filings), other than the development,
manufacture or commercialization of Oral Formulations. Without limiting the
generality of the foregoing, Emisphere shall be free to use such data for the
purpose of researching, developing, manufacturing or commercializing the Program
Carrier pursuant to Article 8 hereof and/or for use of any Carrier in
combination with any compound that is not a Gallium Compound.

     4.3 Clinical Trials and Clinical Data. Genta shall have the sole right to
conduct clinical trials of Products in the Field. Genta shall establish and
conduct the clinical trials of the Product developed under the
Formulation-Development Program for the * Field in accordance with the Clinical
Plan. As between the parties, Genta shall own all clinical data and reports
related to any Product clinical trials (including, but not limited to, the
clinical trials for the Product developed under the Formulation-Development
Program for the * Field). All clinical data relating to Products, including
safety reports from such clinical trials, shall be maintained by Genta in a
centralized database. Genta shall be the sole IND holder and will solely own all
NDAs for all Products as further specified in Section 4.10. Emisphere shall have
the right to cross file and reference data from Product INDs or NDAs with
respect to obtaining Regulatory Approval for any Program Carrier for use in
combination with drugs that do not include a Gallium Compound.

     4.4 DMFs and Information Relating to Carriers. Without limiting its
obligations under Sections 3.2 and 3.4, * Emisphere shall provide Genta with
true and complete copies of its DMFs (if any exist) for each Potential Program
Carrier. During the Term of this Agreement, Emisphere shall promptly provide
Genta with true and complete copies of any additions that are made to such DMFs,
along with any additional Program Carrier-related regulatory and scientific
documents that Genta reasonably requests that are Controlled by Emisphere.
Genta, its Affiliates and Sublicensees hereunder shall have the right to cross
file and reference data from the Program Carrier regulatory filings that are
Controlled by Emisphere solely in connection with obtaining Regulatory Approval
for Products.

     4.5 CMC Section. Emisphere and Genta will together develop the Chemistry,
Manufacturing and Controls section of the NDA for Products.

     4.6 Communications with Regulatory Authorities. Except as required by
applicable law, Genta shall have the sole right to communicate with Regulatory
Authorities concerning Products, including conducting meetings and holding
telephone discussions with such Regulatory Authorities, provided that the
foregoing prohibition shall not apply to Emisphere’s filings and filing-related
communications with Regulatory Authorities relating solely to the Program
Carrier (in which event Emisphere shall consult with Genta prior to such
communication and consider Genta’s input in good faith) or to combinations of
the Program Carrier with any API other than a Gallium Compound (in which event
no consultation with Genta will be required). During the Development Term,
Emisphere will assist Genta, at Genta’s reasonable request, in preparing for any
such communications or meetings, Genta shall notify Emisphere prior to
scheduling any such meetings with the FDA to enable Emisphere to participate in
such meetings, and Emisphere shall have the right to have a representative of
Emisphere attend with Genta to observe any meeting with the FDA pertaining to
Products,

11.



--------------------------------------------------------------------------------

provided Emisphere gives Genta reasonable advance notice of its desire to attend
such meeting, Emisphere participates with Genta in Genta’s preparation for the
meeting, and the FDA does not object to Emisphere’s attendance or participation.
Emisphere’s participation in communications with Regulatory Authorities
concerning Products shall be subject to Genta’s reasonable discretion. Genta
shall also provide to Emisphere copies of all meeting minutes that are kept for
Genta interactions during the Development Term with the FDA in respect of
Products.

     4.7 Assistance with NDA. Emisphere shall compile all data and information
Controlled by Emisphere from any studies conducted by or on behalf of Emisphere
involving the Program Carrier in a format appropriate for NDA filings for the
Product as necessary to support an NDA submission, as determined by the TLC.
Emisphere shall provide Genta with such data and information (including all
research and clinical study reports) at a time agreed upon by the TLC, and in
any event within a reasonable time.

     4.8 Clinical Efforts. Genta shall use commercially reasonable efforts to
conduct the Clinical Program during the Clinical Term in accordance with the
Clinical Plan, as revised from time to time by the TLC. Without limiting the
generality of the foregoing, but subject to Section 5.4, Genta shall devote to
the Clinical Program such personnel as is consistent with the use of
commercially reasonable efforts to conduct Genta’s activities under the Clinical
Plan, it being understood that Emisphere is and will be responsible under the
Clinical Plan to supply cGMP quantities of Product to Genta in connection with
clinical development, provided that Genta has first provided cGMP quantities of
Gallium Salt API to Emisphere for the purpose of making such Product, as
provided in the Clinical Plan. In addition, during the Clinical Term, Genta
shall promptly provide written reports of the status of its activities under the
Clinical Plan and the results from its performance of such activities, in
accordance with a schedule agreed upon by the parties, which shall be in any
event at least monthly. Each party shall be solely responsible for the costs and
expenses incurred in connection with its performance of Clinical Plan
activities, subject to Section 6.1. As used in this Section 4.8, “commercially
reasonable efforts” shall mean those efforts, consistent with the exercise of
prudent scientific and business judgment, as applied in the pharmaceutical
industry to development and commercialization activities conducted with respect
to other products of similar potential and market size. It is understood that
such potential may change from time to time based upon changing scientific,
business, marketing and return on investment considerations.

     4.9 Pharmacovigilance. Each party shall fully and timely disclose to the
other all clinical safety data and information on products containing the
Program Carrier to the extent required by regulatory authorities or applicable
law.

     4.10 Regulatory Approvals. As between the parties, except as otherwise
provided in this Agreement, Genta shall be responsible for and shall own all
filings (including INDs, CTAs, NDAs and MAAs) necessary for Regulatory Approval
of Products and for obtaining and maintaining such Regulatory Approvals, at
Genta’s expense, provided that Genta shall provide Emisphere with a reasonable
opportunity to review and comment on those portions of any such proposed filing
regarding the Program Carrier prior to submission to the applicable Regulatory
Authority. Such regulatory documents shall be maintained and held by Genta.
Emisphere agrees to use its commercially reasonable efforts to assist Genta in
obtaining FDA approval of an NDA for any Product developed pursuant to this
Agreement, as well as Regulatory Approvals from

12.



--------------------------------------------------------------------------------

any other Governmental Authority that may be required for the marketing of
Products in any other country. Genta will compensate Emisphere for any such
assistance as provided in Section 6.1. Emisphere specifically agrees to
cooperate with any inspection by the FDA or other regulatory agency, including,
but not limited to, any inspection prior to approval of the NDA for any Product.
Emisphere shall have the right to receive copies of all Regulatory Approvals and
other filings with Regulatory Authorities with respect to Products, subject to
the provisions of Article 11.

     4.11 Post-Development Term Development and Commercialization. After the end
of the Development Term, Emisphere shall have no obligation to perform any
further Development Plan activities, and Genta shall have the sole right to
control development and commercialization of the Products. Notwithstanding the
foregoing, during the Term of this Agreement (including after the end of the
Development Term):

          (a) Genta will keep Emisphere informed regarding the worldwide
development of Products by Genta, its Affiliates and Sublicensees on a quarterly
basis;

          (b) Genta and Emisphere will coordinate their efforts with respect to
development activities that would reasonably be considered to materially affect
the other Party’s ability to market and commercialize Products (in the case of
Genta) or the Program Carriers or products (other than the Products) containing
Program Carriers (in the case of Emisphere), such as the design and conduct of
any long-term toxicology study for the Program Carrier;

          (c) if Emisphere receives any written or oral communications from a
Regulatory Authority relating to a Product or solely to the Program Carrier,
then Emisphere shall provide Genta with a copy of any such written communication
or a summary of any such oral communication as soon as practicable but no later
than ten (10) business days after receipt of such communication, or sooner if
mandated by law; and

          (d) each of the parties’ rights and obligations under Section 4.10
(Regulatory Approvals) shall continue in effect.

     4.12 Compliance. All work conducted by either party in connection with the
Clinical Program shall be conducted in accordance with applicable Good Clinical
Practices, as such rules of practice and regulations are amended from time to
time, and other applicable laws, rules and regulations. Genta and its Affiliates
shall conduct, and shall use commercially reasonable efforts to cause its
Sublicensees to conduct, all commercialization activities with respect to the
Products in accordance with applicable laws, rules and regulations.

5. LICENSE GRANTS

     5.1 License Grants.

          (a) Exclusive Development and Commercialization License By Emisphere.
Subject to the terms and conditions of this Agreement (including, without
limitation, Article 6 hereof), Emisphere hereby grants to Genta and its
Affiliates an exclusive (even as to Emisphere, but subject to Section 5.3),
worldwide, royalty-bearing (under Section 6.3) license, with the right to
sublicense through multiple tiers of sublicense, under the

13.



--------------------------------------------------------------------------------

Emisphere Technology and the Joint Technology, solely to develop, make, have
made, use, sell, offer for sale, have sold and import Products in the Field. For
purposes of clarification, in no event shall Genta have any right or license
under this Agreement to make, have made, use, sell, have sold, offer for sale or
import (A) any pharmaceutical product containing any formulation of a Gallium
Compound and a Program Carrier that is not an Oral Formulation, or (B) any
pharmaceutical product containing the Program Carrier and any drug other than a
Gallium Compound. Further, for purposes of clarification, in no event shall
Genta have the right to practice the Emisphere Technology for any purpose other
than to develop, make, have made, use, sell, offer for sale, have sold and
import Products in the Field. Genta shall be responsible for negotiating all
Third-Party sublicenses that may be desirable under this Section 5.1 and shall
periodically report on such activities to the Emisphere. With respect to Third
Parties to whom Genta proposes to enter into a sublicense under the foregoing
license, Genta shall notify Emisphere in writing of the name of the proposed
Sublicensee and the general nature of the proposed sublicense at least eleven
(11) business days prior to entering into such sublicense. No Third-Party
sublicense shall be effective unless approved in writing by Emisphere, such
approval not to be unreasonably withheld or delayed, and any Emisphere failure
to notify Genta whether or not Emisphere approves such sublicense prior to the
expiration of such eleven (11) business day period shall be considered approval.

          (b) Development License By Genta. Subject to the terms and conditions
of this Agreement, Genta hereby grants to Emisphere and its Affiliates, during
the Term, a non-exclusive, worldwide, royalty-free license, with the right to
sublicense only to subcontractors permitted under Section 3.5, under the Genta
Technology solely to perform Emisphere’s obligations under the
Formulation-Development Plan, its preparation and maintenance of certain
regulatory filings under Article 4, and its supply obligations under Article 8.

     5.2 Exclusivity; Restricted Activities. Without limiting the exclusivity of
the license granted to Genta under Section 5.1(a), Emisphere hereby agrees that,
during the Term and the Post-Termination Exclusive Period (defined below),
Emisphere and its Affiliates shall not develop or commercialize, or collaborate
with or grant any Third Party any license or right to develop or commercialize,
any Oral Formulations. For purposes of this Section 5.2, “Post-Termination
Exclusive Period” shall mean the period of time beginning upon expiration or any
termination of this Agreement (other than termination by Emisphere under Section
12.3, in which case there will be no Post-Termination Exclusive Period) and
continuing thereafter for:

          (a) *, if this Agreement expires or terminates prior to the *-year
anniversary of the Effective Date, or

          (b) if this Agreement expires or terminates upon or after the *-year
anniversary of the Effective Date, the lesser of the following:

               (i) *; or

               (ii) a number of days equal to the product of (i) the number of
successive full calendar days elapsed from the Effective Date to the date of
such expiration or termination, and (ii) *.

14.



--------------------------------------------------------------------------------

     5.3 Permitted Activities. For purposes of clarification, Emisphere shall at
all times retain the right to use the Carriers (including without limitation the
Program Carrier) for the research, development, manufacture and/or
commercialization of any product, other than an Oral Formulation. Emisphere
shall at all times be free to use the Carriers with products other than those
containing a Gallium Compound. For purposes of clarification and notwithstanding
anything to the contrary contained in this Agreement, Genta shall at all times
retain the right to develop or commercialize any formulations of Gallium
Compounds that do not use Emisphere Technology, and any oral-delivery
formulations and technologies that do not use Emisphere Technology, either
alone, through Affiliates or sublicensees, or in collaboration with third
parties, and such activities shall be considered outside the scope of the
Development Program and this Agreement.

     5.4 Diligence. Genta shall use commercially reasonable efforts to
commercialize the Product developed under the Development Program in the * Field
in the United States, and to maximize sales of such Product, either alone, or
through Affiliates or sublicensees, in the * Field in the United States. As used
herein, “commercially reasonable efforts” shall mean those efforts, consistent
with the exercise of prudent scientific and business judgment, as applied in the
pharmaceutical industry to development and commercialization activities
conducted with respect to other products of similar potential and market size.
It is understood that such potential may change from time to time based upon
changing scientific, business, marketing and return on investment
considerations.

     5.5 No Implied Licenses. No right or license under any Patents or
Information is granted or shall be granted by implication. All such rights or
licenses are or shall be granted only as expressly provided in the terms of this
Agreement.

6. FEES AND PAYMENTS

     6.1 Reimbursement: Genta shall reimburse Emisphere for all costs (at the
rates set forth in Section 6.1(d)) incurred by Emisphere in conducting its
responsibilities under the Development Program, as outlined in the Development
Plan; subject to the following:

          (a) The total amount set forth in the Formulation-Development Budget
for Emisphere’s performance of its responsibilities set forth in the
Formulation-Development Plan is *. Subject to Section 6.1(c), Genta shall have
no obligation to reimburse, and Emisphere shall be solely responsible for, any
costs and expenses it incurs in excess of * in performing its responsibilities
set forth in the Formulation-Development Plan.

          (b) In addition to the total amount budgeted, the
Formulation-Development Budget includes a separate break out of distinct
Development Program activities that Emisphere is to perform and the amounts
budgeted for these distinct activities (to the extent highlighted in bold in the
Formulation-Development Budget, the “Budgeted Activities”). Subject to Section
6.1(a) and 6.1(c), Genta shall have no obligation to reimburse, and Emisphere
shall be solely responsible for, any costs and expenses it incurs in the
performance of any individual Budgeted Activity in excess of *% of the amount
budgeted for that Budgeted Activity. However, if an IND for a Product is filed,
and the total cost of performing all activities set forth in the
Formulation-Development Plan was less than *, then Emisphere shall be entitled
to

15.



--------------------------------------------------------------------------------

reimbursement from Genta up to a total of * to the extent that the amount of any
costs incurred by Emisphere in conducting Budgeted Activities exceeded *% of the
amount budgeted.

          (c) Any additional work conducted by Emisphere as a result of changes
to the Development Program, or the commercialization of the Product, shall be
requested in writing by Genta and accepted in writing by Emisphere in advance
before Emisphere is obligated to perform such activities and Genta is obligated
to reimburse Emisphere for such activities. Production of clinical or commercial
supplies of Product shall be reimbursed pursuant to Article 8. Prior to the
initiation of any work to be conducted by Emisphere, Emisphere shall provide to
Genta a written estimate of the hours by function necessary to complete the
requested work if such work is not already included in Emisphere’s Development
Program responsibilities.

          (d) Emisphere shall issue invoices for costs to be reimbursed pursuant
to this Section 6.1 only after Emisphere’s achievement of the applicable
milestones and/or completion of applicable tasks as set forth in the
Formulation-Development Plan to which such costs relate. Subject to the terms
and limitations of this Section 6.1, Genta shall reimburse Emisphere at a rate
of * for each hour dedicated by a full-time equivalent (FTE) employee of
Emisphere performing the Formulation-Development Program, and Genta shall also
reimburse Emisphere for its out of pocket costs in performing the
Formulation-Development Program. Each invoice shall be due and payable within *
days after receipt by Genta. Interest on late payments shall be paid at an
interest rate of LIBOR plus *%.

     6.2 Development and Commercialization Event Payments.

          (a) Notice and Payment. Genta shall provide Emisphere with written
notice of the occurrence of each of the events set forth below within * days
after such occurrence. Within * days following the later of (i) receipt of an
invoice from Emisphere, and (ii) the occurrence of each of the events set forth
below, Genta shall pay to Emisphere the applicable payment set forth below,
whether such Milestone is achieved by Genta or its Affiliate or Domestic
Sublicensee; it being understood that that Genta has no obligations under this
Section 6.2 with respect to Milestones that are achieved by or under the
authority of Foreign Sublicensees (which are captured under Section 6.4):

#   Milestone  
Payment

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1   *  
*
2   *  
*
3   *  
*
4   *  
*
5   *  
*
6   *  
*

16.



--------------------------------------------------------------------------------

          (b) Definitions. For purposes of this Section 6.2:

               (i) *

          (c) Other. It is understood and agreed that the payment with respect
to each of the above Milestones shall be due and payable only one time, and only
in the event of the occurrence of the specified event, and that in no event
shall the same Regulatory Approval trigger payment of more than one Milestone.
For clarity, the Milestones payments potentially payable under this Section 6.2
are limited to overall aggregate maximum of US $24,250,000.

     6.3 Royalties.

          (a) Rate. Subject to Sections 6.3(b) through 6.3(g), Genta shall pay
to Emisphere the applicable royalty set forth below on aggregate, annual,
worldwide Net Sales of Products by Genta, its Affiliates and, with respect to
Net Sales in the United States and Net Sales of Domestic Sublicensees (but not
Net Sales of Foreign Sublicensees, which are captured under Section 6.4):

               (i) *

               (ii) *

               (iii) *

          (b) Know-How Royalty. Notwithstanding the provisions of
Section 6.3(a), with respect to Net Sales of Products for which no Valid Claim
within the Emisphere Patents in the country of sale would be infringed, in the
absence of the license granted herein, by the manufacture, use, or sale of such
Product in such country, but which are otherwise subject to royalties under
Section 6.3(a), the royalty rate applicable to Net Sales of such Product in such
country under Section 6.3(a) shall be reduced to *; provided, however, that the
Net Sales of such Product in such country shall continue to be included in
aggregate, annual, worldwide Net Sales of Products for purposes of the royalty
tiers specified in clauses (i), (ii) and (iii) of Section 6.3(a); and provided,
further, that the Net Sales of such Product in such country shall be deemed to
be the first dollars counted in calculating aggregate, annual, worldwide Net
Sales of Products for purposes of the royalty tiers specified in clauses (i),
(ii) and (iii) of Section 6.3(a). By way of example, if aggregate, annual,
worldwide Net Sales of Products in a particular year are US *, and * of such
amount represents Net Sales of a Product for which no Valid Claim within the
Emisphere Patents in the country of sale would be infringed, in the absence of
the license granted herein, by the manufacture, use, or sale of such Product in
such country, then royalties payable hereunder for such year shall be calculated
as follows:

               (i) *

               (ii) *

               (iii) *

17.



--------------------------------------------------------------------------------

               (iv) *

          (c) Combination Products. In the event a Product is sold combined with
any other product or service (together, a “Combination Product”), the Net Sales
from the Product, for the purposes of determining royalty payments, shall be
determined by multiplying the Net Sales of the Combination Product during the
applicable royalty reporting period, by the fraction, C/D, where C is the
average per-unit sale price of the Product when sold not combined with any other
product or service in the country in which the Product is sold, and D is the
average per-unit sale price of the Combination Product in such country, in each
case during the applicable royalty reporting period or, if sales of the Product
not combined with any other product or service did not occur in such period,
then in the most recent royalty reporting period in which arms length fair
market sales of such Product (not combined with any other product or service)
occurred. In the event that such average sale price cannot be determined for the
Product not combined with any other product or service, Net Sales for the
purposes of determining royalty payments shall be mutually agreed upon by the
parties based on the relative value contributed by each component of the
Combination Product, such agreement not to be unreasonably withheld.

          (d) Third Party Licenses. Emisphere shall be solely responsible for
payment of royalties on sales of Products that may accrue under any license
agreement between Emisphere and a Third Party. Except as set forth in the
preceding sentence, in the event that Genta (or its Affiliate or any of their
Domestic Sublicensees) is required to take a license to Third Party patent
rights in order to practice the Emisphere Technology, Genta may offset against
its royalty obligations hereunder, on a product-by-product and
country-by-country, basis, * of the royalties actually paid to such Third Party
with respect to sales of such Products in such country, subject to the
limitations of Section 6.3(e).

          (e) Limitation on Royalty Reductions. In no event shall the royalties
that would otherwise be payable by Genta to Emisphere in the absence of Section
6.3(d) for any calendar quarter on Net Sales of Products in such country be
reduced by more than * as a result of the royalty reduction applied pursuant to
Section 6.3(d).

          (f) Royalty Term. The royalty payments specified in Section 6.3 shall
be payable on a Product-by-Product and country-of-sale-by-country-of-sale basis
until the later of: (a) * after the first commercial launch of such Product, and
(b) the expiration of the last-to-expire Valid Claim in such country of sale
that would be infringed, in the absence of the license granted herein, by the
manufacture, use, or sale of such Product in such country of sale.

          (g) Generic Competition. If in any country (i) one or more Generic
Equivalents of a Product are marketed, and (ii) the market share of all such
Generic Equivalents represents more than * of aggregate unit sales of such
Product and such Generic Equivalents combined in such country, then thereafter
the above royalties owed by Genta to Emisphere under this Section 6.3 shall be
reduced by * in such country. For purposes of this Section 6.3(g), a “Generic
Equivalent” shall mean an Oral Formulation that is not marketed by or on behalf
of Genta or any of its Affiliates or Sublicensees.

18.



--------------------------------------------------------------------------------

     6.4 Foreign Sublicensing Income.

          (a) Payment. Genta shall pay Emisphere the following percentages of
Foreign Sublicensing Income:

               (i) with respect to Foreign Sublicensing Income paid before a
total of two Regulatory Approval Milestones have occurred under Section 6.2(a),
Genta shall pay Emisphere * of the upfront fees and milestone payments within
such Foreign Sublicensing Income;

               (ii) with respect to Foreign Sublicensing Income paid after a
total of two Regulatory Approval Milestones have occurred under Section 6.2(a),
Genta shall pay Emisphere * of the upfront fees and milestone payments within
such Foreign Sublicensing Income; and

               (iii) * of all royalties within the Foreign Sublicensing income
that Genta receives based on Net Sales of Products by the Foreign Sublicensee
(excluding any upfront fees and milestone payments, which are covered under
Sections 6.4(a)(i) and 6.4(a)(ii)).

          (b) Definition. For purposes of this Section 6.4, “Foreign
Sublicensing Income” shall mean upfront fees, milestone payments and royalties
based on Foreign Sublicensee’s Net Sales outside the United States that Genta or
its Affiliate actually receives from Foreign Sublicensees of the Emisphere
Patents in consideration of a sublicense to the Emisphere Technology, and
specifically excludes (i) amounts that Genta or its Affiliate receives as
bona-fide reimbursement for amounts actually expended or to be expended by Genta
in connection with the performance of research or development activities, (ii)
amounts paid to Genta or its Affiliate as the bona-fide transfer price of
Product supplied under supply contracts with the Foreign Sublicensees (such
amounts not to exceed *, calculated in accordance with U.S. generally accepted
accounting principles, consistently applied throughout Genta’s or its
Affiliate’s accounting system), (iii) amounts paid for equity (at a price that
is within * or debt of Genta or its Affiliate, (iv) any applicable withholding
taxes imposed on Foreign Sublicensing Income, (v) any amounts credited or
deducted against the amounts actually received by Genta or its Affiliate, and
(vi) any royalties owed to third parties in respect of Product sales by such
Foreign Sublicensee. In determining the Foreign Sublicensing Income with respect
to which Genta will make payments to Emisphere, Genta shall not unreasonably
allocate amounts received from such Foreign Sublicensee to Foreign Sublicensing
Income and other types of income with respect to which Genta does not owe
Emisphere any payments pursuant to this Section 6.4.

     6.5 No Other Payments. Except as expressly provided in this Agreement, each
party is solely responsible for costs and other expenses required to fulfill its
obligations under this Agreement.

7. PAYMENT; RECORDS; AUDITS

     7.1 Payment; Reports. Royalty and Foreign Sublicensing Income payments
shall be calculated and reported for each calendar quarter. All royalty payments
due to Emisphere under this Agreement shall be paid within * days of the end of
each calendar quarter, and all payments

19.



--------------------------------------------------------------------------------

due under Section 6.4 shall be paid within * days after Genta receives the
relevant Foreign Sublicensing Income from such Foreign Sublicensee. Each payment
shall be accompanied by a report of Net Sales of Products by Genta and its
Affiliates and Domestic Sublicensees in sufficient detail to permit confirmation
of the accuracy of the payment made, including, the Net Sales of such Products,
and the royalty payable, as well as all Foreign Sublicensing Income received by
Genta and deductions taken to calculate amounts due to Genta with respect
thereto pursuant to Section 6.4. Genta shall keep, and shall cause its
Affiliates and Domestic Sublicensees to keep, complete and accurate records
pertaining to the sale or other disposition of Products in sufficient detail to
permit Emisphere to confirm the accuracy of all payments due hereunder.

     7.2 Income Tax Withholding. The party entitled to receive a payment
hereunder will pay any and all taxes levied on account of such payment. If any
taxes are required to be withheld by the party making such payment, such party
will (a) deduct such taxes from the payment made to the other party, (b) timely
pay the taxes to the proper taxing authority, and (c) send proof of payment to
the other party and certify its receipt by the taxing authority within
thirty (30) calendar days following such payment.

     7.3 Exchange Rate; Manner and Place of Payment. All payments hereunder
shall be payable in U.S. dollars. Whenever calculating royalties or other
payments requires conversion from any other currency, Genta shall make such
conversion using the average daily conversion rate (via the major reported
conversion system used by Genta at the time) at the last working day for the
applicable payment period (or, for amounts due under Section 6.4, for the last
working day upon or immediately following the day upon which such Foreign
Sublicensing Income is received by Genta or its Affiliate. All payments owed
under this Agreement shall be made by wire transfer in immediately available
funds to a bank and account designated in writing by the party entitled to
receive such payment, unless otherwise specified in writing by such party.

     7.4 Audits. During the Term and for a period of * thereafter, Genta and its
Affiliates shall keep, and shall use commercially reasonable efforts to cause
Domestic Sublicensees to keep, complete and accurate records pertaining to the
development, sale or other disposition of Products in sufficient detail to
permit Emisphere to confirm the accuracy of royalties and payments on Foreign
Sublicensing Income due hereunder. Emisphere shall have the right to cause an
independent, certified public accountant reasonably acceptable to Genta to audit
such records to confirm such amounts for a period covering not more than the
preceding * (and in no event shall such audits extend to records previously
audited). Such audits may be exercised during normal business hours upon
reasonable prior written notice to Genta. Prompt adjustments shall be made by
the parties to reflect the results of such audit. Emisphere shall bear the full
cost of such audit unless such audit discloses a net underpayment by Genta of
more than * of the amount of royalties due under this Agreement for the entirety
of the period audited, in which case, Genta shall bear the full cost of such
audit and shall promptly remit to Emisphere the amount of any underpayment. The
audit report shall be provided to both parties.

     7.5 Late Payments. In the event that any payment due hereunder is not made
when due, the payment shall accrue interest from the date due at the rate
corresponding to one month U.S. prime rate of interest plus *; provided,
however, that in no event shall such rate exceed the

20.



--------------------------------------------------------------------------------

maximum legal annual interest rate. The payment of such interest shall not limit
a party from exercising any other rights it may have as a consequence of the
lateness of any payment.

8. MANUFACTURE AND SUPPLY

     8.1 Manufacture. Subject to the provisions of this Article 8, during the
Term: (a) Genta shall manufacture and supply, or have manufactured and supplied,
* of the Gallium Salt API for the finished Product to be supplied by Emisphere
under this Agreement, at its sole expense, and (b) Emisphere shall manufacture
and supply, or have manufactured and supplied, * of the finished Product that
Genta, its Affiliates and Sublicensees require using Gallium Salt API supplied
by Genta; provided that following the achievement of the first Regulatory
Approval from a Regulatory Authority to market and sell a Product, Genta, its
Affiliates and Sublicensees shall have the right and option to manufacture or
have manufactured up to * of their aggregate needs of finished Product (i.e.,
finished Product made using Gallium Salt API supplied by Genta and Program
Carrier supplied by Emisphere), and Emisphere shall manufacture and supply, or
have manufactured and supplied, all Program Carrier required in connection with
the manufacture of finished Product by Genta, its Affiliates, their
manufacturers (to the extent permitted under this Article 8) and Sublicensees.

     8.2 Supply Agreement.

          (a) Within * after the Effective Date of this Agreement, the parties
shall enter into a supply agreement (“Supply Agreement”) on reasonable and
customary terms with respect to the preclinical, clinical and commercial supply
arrangements contemplated in Section 8.1 for such Products and Program Carriers,
including without limitation provisions for quality assurance and quality
control, and in any event consistent with terms summarized in this Section 8.2.

          (b) Emisphere shall utilize a qualified Third Party subcontractor to
perform its manufacturing obligations with respect to Products and the Program
Carrier; provided that each subcontractor and subcontract agreement (and any
material changes thereto) that does not solely relate to or provide services
with respect to the Program Carrier will be subject to Genta’s prior approval,
not to be unreasonably withheld, and that the terms of each subcontract
agreement shall be reasonably consistent with all of the requirements and
limitations imposed upon Emisphere under the Supply Agreement. To the extent the
Emisphere wishes to itself manufacture the Products or Program Carriers (as
opposed to using a subcontractor), then the parties will negotiate in good faith
the terms of such a proposed arrangement, including without limitation as to
price and quality assurance.

          (c) Supply prices under the Supply Agreement for Program Carrier or
finished Product supplied by Emisphere will not exceed *. Genta shall supply the
Gallium Salt to Emisphere free of charge, including shipping costs, for all
Products to be manufactured by Emisphere.

          (d) The Supply Agreement will contain terms and conditions typically
included in supply agreements for similar products at similar volumes and
similar stages of development.

21.



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the parties intend that the
Supply Agreement will include the following:

               (i) Provisions that require Genta, on a monthly basis, to provide
Emisphere with a written * rolling forecast of its anticipated Product (or, as
applicable, Program Carrier) demand (each a “Forecast”). It is anticipated that
the quantities set forth in the first * of each Forecast will be treated as firm
purchase orders, and that otherwise, each Forecast will be non-binding. It is
also anticipated that Emisphere will generally be obligated to accept all
purchase orders for Products (or, as applicable, Program Carrier) issued by
Genta, except those that specify a delivery date less than * after the purchase
order date. Lastly, and notwithstanding the foregoing, it is anticipated that
Emisphere will not be obligated, but will agree to use commercially reasonable
efforts, to manufacture and supply, or have manufactured and supplied, Genta
with quantities of Product or Program Carrier (as applicable) in excess of * of
the most recent estimate provided to Emisphere in a Forecast. The Supply
Agreement will contain similar forecasting mechanisms and delivery obligations
of Genta with respect to Gallium Salt API required for the manufacture of
Product pursuant to the Supply Agreement.

               (ii) Provisions providing Genta with the right to reject any
delivery of Product or Program Compound that does not conform to the applicable
specifications (as established by mutual written agreement of the parties) by
giving written notice to Emisphere of such rejection within 30 days after
receipt of such delivery (or for defects not reasonably discoverable upon
delivery, within 30 days after their initial discovery by Genta), along with
mechanisms for resolving disputes as to Product or Program Compound conformity
through the use of a mutually acceptable Third Party laboratory. Provisions will
also be included that require any Gallium Salt API provided by Genta to conform
to applicable specifications, and that provide for testing of such material for
conformance with such specifications as well as for mechanisms for acceptance
and rejection of such materials by Emisphere or its contract manufacturer.

               (iii) Provisions permitting Genta, its Affiliates and
Sublicensees manufacture or have manufactured finished Product and the Program
Carrier in the event of certain material performance failures by Emisphere.

               (iv) Provisions specifying that any failure to perform, or delay
in performance, by Emisphere under the Supply Agreement that arises from Genta’s
failure to supply Gallium Salt API as required to make Product within the time
required under the Supply Agreement, shall not be deemed to be a breach by
Emisphere of the Supply Agreement.

9. INTELLECTUAL PROPERTY

     9.1 Ownership of Inventions.

          (a) Inventorship of inventions, whether or not patentable, conceived
of or made in the course of the parties’ performance under this Agreement
(“Inventions”) shall be determined in accordance with the rules of inventorship
under patent laws of the applicable country or jurisdiction in which the patent
application is filed.

22.



--------------------------------------------------------------------------------

          (b) As between the parties: (i) Emisphere shall own solely all
Inventions that constitute compositions of Carriers or Program Carrier
Improvements and/or methods of manufacturing Carriers or any Program Carrier
Improvements (“Carrier Inventions”), (ii) Genta shall own solely all Inventions
that constitute solely Gallium Compound compositions and/or methods of
manufacturing Gallium Compounds (“Gallium Inventions”), and (iii) Emisphere
shall own solely all Inventions that constitute compositions comprising both a
Carrier and a Gallium Compound and/or methods of manufacturing or use of
compositions comprising both a Carrier and a Gallium Compound (“Combination
Inventions”).

          (c) Subject to Section 9.1(b), as between the parties: (i) Emisphere
shall own solely all Inventions made solely by its employees and contractors
(such Inventions, together with the Carrier Inventions owned by Emisphere under
Section 9.1(b) and all Combination Inventions, the “Emisphere Inventions”), and
all Patents that claim Emisphere Inventions, (ii) Genta shall own solely all
Inventions made solely by its employees and contractors (such Inventions,
together with the Gallium Inventions owned by Genta under Section 9.1(b), the
“Genta Inventions”), and all Patents that claim Genta Inventions, and (iii)
Other than Emisphere Inventions and Genta Inventions, all Inventions made
jointly by employees or contractors of Genta on the one hand and employees or
contractors of Emisphere on the other hand (such Inventions, (the “Joint
Inventions”), and all Patents that claim Joint Inventions, shall be owned
jointly by Genta and Emisphere, free of any requirements of consent or duties of
accounting that may apply in any jurisdiction in connection therewith.

     9.2 Patent Prosecution and Maintenance.

          (a) It is the intention of the parties to secure patent protection for
Inventions. Genta shall have the right (but not the obligation) to prepare,
file, prosecute and maintain all Genta Patents at Genta’s sole expense.
Emisphere shall have the right (but not the obligation) to prepare, file,
prosecute and maintain all Emisphere Patents at Emisphere’s sole expense. Each
party shall consider in good faith the requests and suggestions of the other
party with respect to strategies for filing and prosecuting Patents claiming
Products being developed or commercialized by Genta under this Agreement, or the
manufacture or use of such Products. The party responsible for the filing,
prosecution, maintenance, enforcement and defense of any such Patents shall keep
the other party informed of progress with regard thereto.

          (b) The parties shall mutually agree on a case-by-case basis which
party (the “Responsible Party”) will be responsible for the preparation, filing,
prosecution and maintenance of Joint Patents. The parties shall share equally
(50%/50%) the cost of preparation, filing, prosecution and maintenance of Joint
Patents. The Responsible Party shall consult with the other party as to the
preparation, filing, prosecution and maintenance of such Joint Patents
reasonably prior to any deadline or action with the U.S. Patent & Trademark
Office or any foreign patent office, and shall furnish to the other party copies
of all relevant documents reasonably in advance of such consultation. In the
event that the Responsible Party desires to abandon any Joint Patent, or if the
Responsible Party later declines responsibility for any Joint Patent, the
Responsible Party shall provide reasonable prior written notice to the other
party of such intention to abandon or decline responsibility, and the other
party shall have the right, at its expense, to prepare, file, prosecute, and
maintain such Joint Patent.

23.



--------------------------------------------------------------------------------

     9.3 Cooperation of the Parties. Each party agrees to assign all rights
necessary to effect the ownership of inventions and patents as set forth in
Section 9.1. Without limiting the foregoing, each party agrees to cooperate
fully in the preparation, filing, prosecution and maintenance of any Patents
under this Agreement and in the obtaining and maintenance of any patent
extensions, supplementary protection certificates and the like with respect to
any Patent claiming a Product being developed or commercialized by Genta in
accordance with this Agreement or the Program Carrier contained therein. Such
cooperation includes, but is not limited to:

          (a) executing all papers and instruments, or requiring its employees
or contractors to execute such papers and instruments, so as to effectuate the
ownership of Inventions as set forth in Section 9.1, and Patents claiming such
Inventions, and to enable the other party to apply for and to prosecute patent
applications on Inventions it owns solely or jointly, and in any country; and

          (b) promptly informing the other party of any matters coming to such
party’s attention that may affect the preparation, filing, prosecution or
maintenance of any such patent applications.

     9.4 Infringement by Third Parties. Emisphere and Genta shall promptly
notify the other in writing of any alleged or threatened infringement of any
Emisphere Patent, Genta Patent or Joint Patent that could reasonably be expected
to have a material adverse impact on any Product being developed or
commercialized by Genta of which they become aware. Both parties shall use their
commercially reasonable efforts in cooperating with each other to terminate such
infringement *.

          (a) Emisphere Patents. Emisphere shall have the sole right to bring
and control any action or proceeding with respect to infringement of any
Emisphere Patent at its own expense and by counsel of its own choice, and, to
the extent any such infringement could reasonably be expected to have a material
adverse impact on any Product being developed or commercialized by Genta, Genta
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. If Emisphere fails to bring any such action or
proceeding with respect to infringement of any Emisphere Patent within (a) sixty
(60) days following the notice of alleged infringement or (b) thirty (30) days
before the time limit, if any, set forth in the appropriate laws and regulations
for the filing of such actions, whichever comes first, Genta shall have the
right to bring and control any such action at its own expense and by counsel of
its own choice to the extent such infringement could reasonably be expected to
have a material adverse impact on any Product being developed or commercialized
by Genta, and Emisphere shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.

          (b) Genta Patents. Genta shall have the sole right to bring and
control any action or proceeding with respect to infringement of any Genta
Patent at its own expense and by counsel of its own choice, and, to the extent
any such infringement could reasonably be expected to have a material adverse
impact on any Product being developed or commercialized by Genta, Emisphere
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice.

24.



--------------------------------------------------------------------------------

          (c) Joint Patents. The parties shall mutually agree on a case-by-case
basis which party will have the first right to bring and control any action or
proceeding with respect to infringement of any Joint Patent at its own expense
and by counsel of its own choice, and in any case the non-controlling party
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. If the controlling party fails to bring an action
or proceeding within (a) sixty (60) days following the notice of alleged
infringement or (b) thirty (30) days before the time limit, if any, set forth in
the appropriate laws and regulations for the filing of such actions, whichever
comes first, the non-controlling party shall have the right to bring and control
any such action at its own expense and by counsel of its own choice, and the
controlling party shall have the right, at its own expense, to be represented in
any such action by counsel of its own choice.

          (d) Cooperation; Settlement. In the event a party brings an
infringement action in accordance with this Section 9.4, the other party shall
cooperate fully at the first party’s expense, including, if required to bring
such action, the furnishing of a power of attorney or being named as a party.
Neither party shall have the right to settle any patent infringement litigation
under this Section 9.4 that relates to any Joint Patent hereunder, or that could
materially and adversely impact the other party hereunder, without the prior
written consent of the other party, which shall not be unreasonably withheld.

          (e) Allocation of Recoveries. Except as otherwise agreed to by the
parties as part of a cost-sharing arrangement, any recovery realized as a result
of such litigation, after reimbursement of any litigation expenses of Emisphere
and Genta, shall be retained by the party that brought and controlled such
litigation for purposes of this Agreement, except that (i) any recovery realized
by Genta as a result of such litigation, after reimbursement of the parties’
litigation expenses, shall, to the extent attributable to lost sales or lost
profits or punitive damages with respect to Products, be treated as Net Sales
for purposes of this Agreement, and (ii) any recovery realized by either party
with respect to a Joint Patent shall, after reimbursement of the parties’
litigation expenses, be shared equally by the parties.

     9.5 Infringement of Third Party Rights. Each party shall promptly notify
the other in writing of any allegation by a Third Party that the activity of
either of the parties pursuant to this Agreement infringes or may infringe the
intellectual property rights of such Third Party. Emisphere shall have the sole
right to control any defense of any such claim involving alleged infringement of
Third Party rights by Emisphere’s activities at its own expense and by counsel
of its own choice, and Genta shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. Subject to the
following sentence, Genta shall have the sole right to control any defense of
any such claim involving alleged infringement of Third Party rights by Genta’s
activities at its own expense and by counsel of its own choice, and Emisphere
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. If any Third Party claim alleges that the
manufacture, use, sale, offer for sale or import of the Product infringes such
Third Party’s patent rights solely covering the composition of matter or method
of using or manufacturing any Program Carrier(s), then Emisphere shall have the
first right to control any defense of any such claim at its expense and by
counsel of its own choice, and Genta shall have the right to be represented in
any such action by counsel of its own choice; provided that if Emisphere does
not defend against any such Third Party

25.



--------------------------------------------------------------------------------

claim, then Genta may assume such defense at its expense and using counsel of
its own choice, in which case Genta shall keep Emisphere fully informed with
regard to the defense of such Third Party claim, and Genta shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice. Neither party shall have the right to settle any patent infringement
litigation under this Section 9.5 in a manner that diminishes the rights or
interests of the other party without the written consent of such other party
(which shall not be unreasonably withheld).

     9.6 Product Trademarks. Genta shall have sole control over all matters
relating to the use of, and shall own, all trademarks for Products, including,
without limitation, the selection, filing and enforcement thereof; provided
that, subject to all regulatory requirements, the Product’s package and relevant
advertising shall contain information indicating that Product has been produced
using Emisphere technology, and shall include the Emisphere name and logo, the
use of which shall be subject to Emisphere’s prior written consent to ensure
conformity with its trademark quality and usage guidelines, such consent not to
be unreasonably withheld or delayed.

10. REPRESENTATIONS, WARRANTIES AND COVENANTS

     10.1 Mutual Representations and Warranties. Each party represents, warrants
and covenants (as applicable) to the other that:

          (a) Corporate Power. It is duly organized and validly existing under
the laws of its jurisdiction of incorporation or formation, and has full
corporate or other power and authority to enter into this Agreement and to carry
out the provisions hereof.

          (b) Due Authorization. It is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder, and the person or
persons executing this Agreement on its behalf has been duly authorized to do so
by all requisite corporate or partnership action.

          (c) Binding Agreement. This Agreement is legally binding upon it,
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

          (d) Grant of Rights; Maintenance of Agreements. It has not, and will
not during the Term, grant any right to any Third Party which would conflict
with the rights granted to the other party hereunder. It has (or will have at
the time performance is due) maintained and will maintain and keep in full force
and effect all agreements (including license agreements) and filings necessary
to perform its obligations hereunder.

     10.2 Emisphere Representations and Warranties. Emisphere represents,
warrants and covenants (as applicable) to Genta that:

          (a) it has the necessary expertise, personnel, facilities and
equipment to perform its responsibilities under the Formulation-Development
Plan;

26.



--------------------------------------------------------------------------------

          (b) it shall perform its responsibilities under the
Formulation-Development Program in a professional and workmanlike manner in
accordance with applicable industry standards and applicable laws;

          (c) the rights granted to Genta and its Affiliates hereunder do not
conflict with rights granted by Emisphere or its Affiliates to any Third Party;

          (d) its performance of its responsibilities under the
Formulation-Development Program, and the manufacture, use and sale of products
containing Program Carriers under this Agreement, does not and will not infringe
or misappropriate the patent rights or other proprietary rights of any Third
Party;

          (e) to Emisphere’s knowledge, no Carrier owned or Controlled by
Emisphere is more suitable than Carrier A with respect to safety and delivery
for the Product to be developed under the Development Program, based solely upon
existing data known to Emisphere as of the Effective Date.

     10.3 Genta Representations and Warranties. Genta represents, warrants and
covenants (as applicable) to Emisphere that:

          (a) it has the necessary expertise, personnel, facilities and
equipment to supply Gallium Salt API (in the form of gallium nitrate) to
Emisphere under the Formulation-Development Plan and to perform its
responsibilities under the Clinical Plan;

          (b) it shall supply Gallium Salt API (in the form of gallium nitrate)
to Emisphere under the Formulation-Development Plan and perform its clinical
development activities under the Clinical Plan in a professional and workmanlike
manner in accordance with applicable industry standards and applicable laws;

          (c) the rights granted to Emisphere hereunder do not conflict with
rights granted by Genta or its Affiliates to any Third Party; and

          (d) the manufacture, use or sale of the composition of products
containing a Gallium Compound (in the form of gallium nitrate or any other form
provided by Genta) does not and will not infringe or misappropriate the patent
rights or other intellectual property rights of any Third Party.

     10.4 Disclaimer. Except as expressly set forth herein, THE TECHNOLOGY AND
INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED “AS
IS,” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, FREEDOM FROM INFRINGEMENT OF
THIRD PARTY RIGHTS OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without limiting the generality of
the foregoing, each party expressly does not warrant (i) the success the
Development Program or (ii) the safety or usefulness for any purpose of the
technology it provides hereunder.

27.



--------------------------------------------------------------------------------

     10.5 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF
ARTICLE 11, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided, however, that this
Section 10.5 shall not be construed to limit either party’s indemnification
obligations under Article 13.

11. CONFIDENTIALITY; PUBLICATION

     11.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties agree that,
during the Term of this Agreement and for * thereafter (or, if an audit occurs
under Section 7.4 after the end of the Term, for * thereafter), the receiving
party shall keep confidential and shall not publish or otherwise disclose and
shall not use for any purpose other than as expressly provided for in this
Agreement any Information furnished to it by the other party pursuant to this
Agreement which if disclosed in tangible form is marked "Confidential" or with
other similar designation to indicate its confidential or proprietary nature or
if disclosed orally is indicated orally to be confidential or proprietary by the
party disclosing such Information at the time of such disclosure and is
confirmed in writing as confidential or proprietary by the disclosing party
within a reasonable time after such disclosure (collectively, “Confidential
Information”). Each party may use such Confidential Information of the other
party only in connection with the exercise of its license rights or to the
extent required to perform its obligations to accomplish the purposes of this
Agreement. Each party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own (but in no event less
than reasonable care) to ensure that its employees, agents, consultants and
other representatives do not disclose or make any unauthorized use of the
Confidential Information of the other party. Each party will promptly notify the
other upon discovery of any unauthorized use or disclosure of the Confidential
Information of the other party. The terms of this Article 11 shall not be
construed to limit either party’s right to independently develop or acquire
products, processes or concepts without use of or reference to the other party’s
Confidential Information, even if similar.

     11.2 Exceptions. The restrictions set forth in Section 11.1 shall not apply
to any information which the receiving party can prove by competent written
evidence:

          (a) is now, or hereafter becomes, through no act or failure to act on
the part of the receiving party or its Affiliates, generally known or available
to the public;

          (b) is known by the receiving party or its Affiliates at the time of
receiving such information, as evidenced by its or its Affiliates’ records;

          (c) is hereafter furnished to the receiving party or its Affiliates,
as a matter of right and without restriction on disclosure, by a Third Party who
is under no obligation of non-disclosure to the disclosing party or its
Affiliates; or

          (d) is the subject of a written permission to disclose provided by the
disclosing party.

28.



--------------------------------------------------------------------------------

     11.3 Authorized Disclosure. Each party may disclose Confidential
Information belonging to the other party to the extent such disclosure is
reasonably necessary in the following instances:

          (a) exercising the rights granted to such party under this Agreement
(including without limitation entering into and performing business or
scientific relationships with respect to Products as permitted under this
Agreement);

          (b) filing or prosecuting Patents as permitted by this Agreement;

          (c) regulatory filings for Products such party has a license or right
to develop or manufacture hereunder;

          (d) prosecuting or defending litigation as permitted by this
Agreement;

          (e) complying with applicable court orders or governmental
regulations;

          (f) conducting clinical trials with respect to Products under this
Agreement; and

          (g) disclosure to Affiliates, sublicensees, employees, consultants,
agents or other Third Parties in connection the performance of obligations or
exercise of rights under this Agreement, or with due diligence or similar
investigations by such Third Parties, and disclosure to actual or potential
Third Party investors under confidentiality obligations, provided, in each case,
that any such Affiliate, sublicensee, employee, consultant, agent or Third Party
agrees to be bound by similar terms of confidentiality and non-use at least
equivalent in scope to those set forth in this Article 11.

     11.4 Mandatory Disclosure. Notwithstanding the foregoing, in the event a
party is required to make a disclosure of the other party’s Confidential
Information pursuant to Section 11.3(d) or 11.3(e), it will, except where
impracticable or illegal, give reasonable advance notice to the other party of
such disclosure and use efforts to secure confidential treatment of such
information at least as diligent as such party would use to protect its own
confidential information, but in no event less than reasonable efforts. In any
event, the parties agree to take all reasonable action to avoid disclosure of
Confidential Information of the other party hereunder except as expressly
permitted. The parties will consult with each other on the provisions of this
Agreement to be redacted in any filings made by the parties with the Securities
and Exchange Commission or as otherwise required by law.

     11.5 Publications. Each party shall have the right to review and comment on
any material proposed for disclosure or publication by the other party or the
other party’s Affiliates, consultants and agents, such as by oral presentation,
manuscript or abstract, which utilizes data generated from the
Formulation-Development Program, or relates to Products (where Emisphere or its
Affiliate, consultant or agent is the publishing party) or the Program Carrier
(where Genta or its Affiliate, consultant or agent is the publishing party).
Neither party shall have the right to include Confidential Information of the
other party in any public disclosure or publication without the other party’s
prior written consent. Before any such material is submitted for publication or
disclosure is made, the party proposing publication shall deliver, or shall
ensure

29.



--------------------------------------------------------------------------------

that the other party’s Affiliate, Sublicensee, consultant or agent (as
applicable) delivers, a complete copy to the other party at least thirty (30)
days prior to submitting the material to a publisher or initiating any other
disclosure. Such other party shall review any such material and give its
comments to the party proposing publication within twenty (20) days of the
delivery of such material to such other party. With respect to oral presentation
materials and abstracts, such other party shall make reasonable efforts to
expedite review of such materials and abstracts, and shall return such items as
soon as practicable to the party proposing publication with appropriate
comments, if any, but in no event later than fifteen (15) days from the date of
delivery to the non-publishing party. The publishing party shall comply with, or
shall ensure that its Affiliate, Sublicensee, consultant or agent (as
applicable) complies with, the other party’s request to delete references to the
other party’s Confidential Information in any such material and agrees to delay
any submission for publication or other public disclosure for a period of up to
an additional ninety (90) days for the purpose of preparing and filing
appropriate patent applications as requested by such other party. Any
publication of data from the Formulation-Development Program or with respect to
Products (where Emisphere or its Affiliate, consultant or agent is the
publishing party) shall make appropriate reference to the contribution of the
non-publishing party.

     11.6 Publicity.

          (a) The parties may issue a press release (either jointly or
individually) announcing the execution of this Agreement in the form mutually
agreed upon by the parties. The parties agree to consult with each other
reasonably and in good faith with respect to the text and timing of subsequent
press releases relating to Products prior to the issuance thereof, and agree
that the consent of the other party is required, provided that a party may not
unreasonably withhold consent to such releases. Notwithstanding the above, the
parties agree that either party may, in the absence of the other party’s
consent, issue such press releases as it determines, based on advice of counsel,
are reasonably necessary to comply with laws or regulations or rules of a
securities exchange. In addition, following the initial press release announcing
this Agreement, each party shall be free to disclose and publicize, without the
other party’s prior written consent, the existence of this Agreement, the
identity of the other party and those terms of the Agreement which have been
previously publicly disclosed in accordance herewith.

          (b) Without limiting the generality of the foregoing, the parties may
issue appropriate press releases (either jointly or individually) regarding the
achievement of each development or commercialization event specified in
Section 6.2(a).

12. TERM AND TERMINATION

     12.1 Term. The term of the Development Program (the “Development Term”)
shall commence on the Effective Date and, unless this Agreement is earlier
terminated pursuant to this Article 12, continue until the end of the Clinical
Term, unless the parties otherwise agree to perform further research and
development activities hereunder, in which case the Development Term shall
continue until the completion of such activities. The term of this Agreement
(the “Term”) shall commence on the Effective Date and, unless this Agreement is
earlier terminated pursuant to this Article 12, continue until the later of
(a) termination of the Development Term

30.



--------------------------------------------------------------------------------

in accordance with the preceding sentence, and (b) the expiration of all royalty
and payment obligations hereunder with respect to Products.

     12.2 Termination for Convenience. From the Effective Date and continuing
until the end of the Formulation-Development Term, Genta shall have the right to
terminate this Agreement, for any reason or for no reason, upon * days’ prior
written notice to Emisphere. After the Formulation-Development Term, Genta shall
have the right to terminate this Agreement as a whole, or on a
Product-by-Product and/or country-by-country basis, for any reason or for no
reason at any time, upon * days’ prior written notice to Emisphere. If Genta
terminates this Agreement with respect to a particular Product or country, then
the license granted to Genta under Section 5.1, if then in effect, shall
automatically terminate with respect to such Product or country (as applicable)
and revert to Emisphere, and Genta shall cease to have any right or license
under the Emisphere Technology to develop, manufacture or commercialize (and,
except as provided in Section 12.4(f), shall cease to have any payment
obligations under Articles 6 and 7 with respect to) such Product or Products in
such country or countries, but this Agreement shall otherwise remain in full
force and effect in accordance with its terms.

     12.3 Termination for Cause. Each party shall have the right to terminate
this Agreement upon * days’ prior written notice to the other upon or after the
breach of any material provision of this Agreement by the other party if the
breaching party has not cured such breach within the * day period following
written notice of termination by the non-breaching party. However, if the party
alleged to be in breach of this Agreement disputes such breach within such * day
period, the non-breaching party shall not have the right to terminate this
Agreement unless it has been determined under Article 14 that this Agreement was
materially breached, and the breaching party fails to cure the breach within *
days after such determination.

       12.4 Effect of Termination; Surviving Obligations.

          (a) Upon termination of this Agreement by Genta pursuant to Section
12.3:

               (i) Genta shall have the right (but not the obligation) to assume
the performance of all activities under the Development Program;

               (ii) the license granted by Genta under Section 5.1(b), if then
in effect, shall automatically terminate and revert to Genta;

               (iii) the license granted by Emisphere to Genta under Section
5.1(a) (if in effect immediately prior to such termination) shall, at Genta’s
option, remain in effect in accordance with its terms, subject to compliance by
Genta with all applicable provisions of this Agreement (including, without
limitation, the payment obligations set forth in Articles 6 and 7); and

               (iv) At Genta’s option, either (x) Emisphere’s supply obligations
with respect to Program Carrier under Sections 8.1 and 8.2 shall remain in
effect, or (y) Emisphere shall deliver to Genta’s Third-Party contract
manufacturer all Information that is necessary or useful for Genta to have the
Program Carrier made for it (including without limitation a true and complete
copy of the current DMF and all other regulatory filings for the Program
Carrier, and the right to use and cross file and reference such DMF and other
regulatory filings), provided

31.



--------------------------------------------------------------------------------

that in the case of (y), Emisphere’s delivery obligation shall be subject to its
approval of Genta’s Third-Party contract manufacturer (the “Genta
Manufacturer”), not to be unreasonably withheld or delayed. Subject to the terms
and conditions of this Agreement and any agreement between Emisphere and its
Third Party contract manufacturer of Program Carrier or Product, Emisphere
hereby grants to Genta and its Affiliates a worldwide, perpetual, irrevocable
license to have the Genta Manufacturer make Program Carriers solely for Genta,
its Affiliates and its Sublicensees to manufacture, use, sale, offer for sale or
import Products and for no other purpose, provided that Genta covenants to
exercise the foregoing license only if and when this Agreement is terminated by
Genta under Section 12.3 and only if Genta does not elect to have Emisphere
continue supplying Program Carrier in accordance with clause (x) of this
Section 12.4(a)(iv) (other than for a reasonable transition period).

          (b) Upon termination of this Agreement by Genta pursuant to Section
12.2, or termination of this Agreement by Emisphere pursuant to Section 12.3:

               (i) the licenses granted under Sections 5.1(a) and (b), if then
in effect, shall automatically terminate and revert to the granting party;
provided that in the case of partial termination of this Agreement by Genta
under Section 12.2, such licenses shall survive with respect to those Products
and countries for which this Agreement has not been terminated;

               (ii) solely in the case of, and for a period of thirty (30) days
after the effective date of, any termination of the Agreement by Emisphere under
Section 12.3, Emisphere shall have an exclusive option, exercisable by written
notice to Genta prior to the expiration of such thirty (30) day period, to
negotiate with Genta for an agreement granting Emisphere the right to use Genta
Technology in connection with Emisphere Technology. As soon as practicable after
Emisphere’s exercise of such option, the parties shall commence negotiations
toward such an agreement and shall negotiate in good faith for up to one hundred
twenty (120) days regarding the commercially reasonable terms upon which Genta
would grant such right, provided if the parties, despite their good faith
efforts, do not agree on the terms of such an agreement by the end of such one
hundred twenty (120) day period, Genta shall have no further obligation to
negotiate with Emisphere for such agreement; and

               (iii) in the case of partial termination by Genta under Section
12.2, Emisphere’s supply obligations with respect to Program Carriers under
Sections 8.1 and 8.2 shall remain in effect with respect to those countries and
Products for which this Agreement has not been terminated.

          (c) If this Agreement is terminated for any reason during the
Formulation-Development Term, Emisphere shall use commercially reasonable
efforts to mitigate costs related to its performance of the
Formulation-Development Program, and Genta shall only be required to reimburse
such actual costs as Emisphere reasonably incurs in connection its performance
of the Formulation-Development Program prior to the effective date of the
Agreement’s termination, to the extent Emisphere is unable to avoid or offset
such costs; provided that in any case Genta’s reimbursement obligation shall be
limited as set forth in Section 6.1.

32.



--------------------------------------------------------------------------------

          (d) Genta shall (A) if its rights terminate under the entire
Agreement, transfer to Emisphere as soon as reasonably practicable all
Information relating specifically to the Program Carrier (if any), (B) transfer
and assign to Emisphere all regulatory filings (if any) that relate solely to
the Program Carrier (including all foreign equivalents thereof) in all countries
in which its rights terminate, and (C) take such other actions and execute such
other instruments, assignments and documents as may be necessary to effect the
transfer of rights provided in this Section 12.4 to Emisphere.

          (e) At Genta’s discretion, and subject to receiving appropriate
compensation (as agreed upon by the parties), Genta may transfer to Emisphere
(A) information relating to Products, (B) regulatory filings relating to
Products in all countries in which Genta’s rights terminate (other than those
transferred under Section 12.4(d)), and (C) Regulatory Approvals relating to
Products in all countries in which Genta’s rights terminate.

          (f) Expiration or termination of this Agreement shall not relieve the
parties of any obligation accruing prior to such expiration or termination.
Following expiration or any termination of this Agreement following Regulatory
Approval of Products (other than any termination by Emisphere under
Section 12.3), Genta and its Affiliates shall have the right to sell or
otherwise dispose of the stock of any Product then on hand during the six (6)
months thereafter, all subject to performance of payment obligations under
Articles 6 and 7.

          (g) Expiration or termination of this Agreement shall not prejudice or
terminate the rights and obligations of the Parties under this Agreement that,
by their nature or as otherwise provided herein, are intended to survive this
Agreement.

          (h) Within thirty (30) days following the expiration or termination of
this Agreement, except to the extent and for so long as a party retains license
rights under Sections 12.4(a) or (b), each party shall destroy or deliver to the
other party any and all tangible embodiments of Confidential Information of the
other party in its possession. Notwithstanding the above, each party may retain
one archival copy of the other party’s Confidential Information solely for the
purpose of ascertaining its compliance with the confidentiality obligations of
this Agreement.

     12.5 Damages; Relief. The use by either party hereto of a termination right
provided for under this Agreement shall not in itself give rise to any
obligation for the payment of damages or any other form of compensation or
relief to the other party with respect thereto. Subject to the foregoing,
termination of this Agreement shall not in itself preclude either party from
claiming any other damages, compensation or relief that it may be entitled to,
whether at law or in equity.

     12.6 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Genta or Emisphere are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code. The parties agree that they, as licensees of such rights
under this Agreement, will retain and may fully exercise all of their rights and
elections under the U.S. Bankruptcy Code. The parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against either party
under the U.S. Bankruptcy

33.



--------------------------------------------------------------------------------

Code, the party hereto that is not a party to such proceeding will be entitled
to a complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, and
same, if not already in their possession, will be promptly delivered to them
(i) upon any such commencement of a bankruptcy proceeding upon their written
request therefor, unless the party subject to such proceeding elects to continue
to perform all of its obligations under this Agreement, or (ii) if not delivered
under (i) above, following the rejection of this Agreement by or on behalf of
the party subject to such proceeding upon written request therefor by the
non-subject party.

13. INDEMNIFICATION

     13.1 Indemnification.

          (a) Genta hereby agrees to save, defend, indemnify and hold harmless
Emisphere, its Affiliates and their respective officers, directors, employees,
contractors, consultants and agents (each, an “Emisphere Indemnitee”) from and
against any and all losses, damages, liabilities, expenses and costs, including
reasonable legal expense and attorneys’ fees (“Losses”), to which any Emisphere
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise directly or
indirectly out of (i) the practice by Genta or any of its Affiliates or
Sublicensees of any license granted hereunder, (ii) the handling, storage or
other disposition of any Product by Genta or any of its Affiliates or
Sublicensees, or (ii) the gross negligence or willful misconduct of any Genta
Indemnitee or the breach by Genta of any warranty, representation, covenant or
agreement made by Genta in this Agreement, except, in each case, to the extent
such Losses result from the gross negligence or willful misconduct of any
Emisphere Indemnitee or the breach by Emisphere of any warranty, representation,
covenant or agreement made by Emisphere in this Agreement.

          (b) Emisphere hereby agrees to save, defend, indemnify and hold
harmless Genta, its Affiliates and their respective officers, directors,
employees, contractors, consultants and agents (each, a “Genta Indemnitee”) from
and against any and all Losses to which any Genta Indemnitee may become subject
as a result of any claim, demand, action or other proceeding by any Third Party,
to the extent such Losses arise directly or indirectly out of (i) the practice
by Emisphere or any of its Affiliates or sublicensees of any license granted
hereunder, (ii) the development, handling or storage of any Product or Program
Carrier by Emisphere or any of its Affiliates or sublicensees, or (iii) the
gross negligence or willful misconduct of any Emisphere Indemnitee or the breach
by Emisphere of any warranty, representation, covenant or agreement made by
Emisphere in this Agreement, except, in each case, to the extent such Losses
result from the gross negligence or willful misconduct of any Genta Indemnitee
or the breach by Genta of any warranty, representation, covenant or agreement
made by Genta in this Agreement.

     13.2 Control of Defense. In the event a party seeks indemnification under
Section 13.1, it shall inform the other party (the “Indemnifying Party”) of a
claim as soon as reasonably practicable after it receives notice of the claim,
shall permit the Indemnifying Party to assume direction and control of the
defense of the claim (including the right to settle the claim solely for
monetary consideration), and shall cooperate as requested (at the expense of the
Indemnifying Party) in the defense of the claim.

34.



--------------------------------------------------------------------------------

14. DISPUTE RESOLUTION

     14.1 Disputes. The parties recognize that disputes as to certain matters
may from time to time arise which relate to either party’s rights and
obligations hereunder. It is the objective of the parties to establish
procedures to facilitate the resolution of such disputes in an expedient manner
by mutual cooperation and without resort to litigation. To accomplish this
objective, the parties agree to follow the procedures set forth in Article 14,
if and when such a dispute arises between the parties.

     14.2 Chief Executive Offers. If any claim, dispute, or controversy of any
nature arising out of or relating to this Agreement, including, without
limitation, any action or claim based on tort, contract or statute, or
concerning the interpretation, effect, termination, validity, performance and/or
breach of this Agreement (each, a “Claim”), arises between the parties and the
parties cannot resolve the dispute within thirty (30) days of a written request
by either party to the other party, the parties agree to refer the Claim to the
Chief Executive Officers of Genta and Emisphere for resolution. If, after an
additional thirty (30) days, such officers have not succeeded in negotiating a
resolution of the dispute, then either party may at any time thereafter submit
the matter to binding arbitration under Section 14.3.

     14.3 Arbitration. Any Claim that the parties cannot resolve under Section
14.2 shall be settled by binding arbitration in the manner described in this
Section 14.3. The arbitration shall be conducted pursuant to the Commercial
Rules and Supplementary Procedures for Large, Complex Disputes of the American
Arbitration Association then in effect. Notwithstanding those rules, the
following provisions shall apply to the arbitration hereunder:

          (a) Arbitrators. The arbitration shall be conducted by a single
arbitrator; provided that at the request of either party, the arbitration shall
be conducted by a panel of three (3) arbitrators, with one (1) arbitrator chosen
by each of Genta and Emisphere and the third appointed by the other two (2)
arbitrators. If the parties are unable to agree upon a single arbitrator, or the
third arbitrator in case of a panel of three (3), such single or third
arbitrator (as the case may be) shall be appointed in accordance with the rules
of the American Arbitration Association. In any event, the arbitrator or
arbitrators selected in accordance with this Section 14.3(a) are referred to
herein as the “Panel.” With respect to disputes arising under Section 12.3, the
arbitrators shall be independent experts in worldwide business development in
the biopharmaceutical industry.

          (b) Proceedings. Except as otherwise provided herein, the parties and
the arbitrators shall complete the arbitration within one (1) year after the
appointment of the Panel under Section 14.3(a), unless a party can demonstrate
to the Panel’s reasonable satisfaction that the complexity of the issues or
other reasons warrant the extension of one or more of the time tables, in which
case the Panel may extend such time table as reasonably required. The Panel
shall, in rendering its decision, apply the substantive law of the State of New
York, without regard to its conflict of laws provisions, except that the
interpretation of and enforcement of this Article 14 shall be governed by the
U.S. Federal Arbitration Act. The proceeding shall be conducted in English and
shall take place in New York, New York. The fees of the Panel shall be paid by
the losing party which party shall be designated by the Panel. If the Panel is
unable to designate a losing party, it shall so state and the fees shall be
split equally between the parties.

35.



--------------------------------------------------------------------------------

Each party shall bear the costs of its own attorneys’ and experts’ fees;
provided that the Panel may in its discretion award the prevailing party all or
part of the costs and expenses incurred by the prevailing party in connection
with the arbitration proceeding. Neither party shall initiate an arbitration
hereunder unless it has attempted to resolve the matter in accordance with
Section 14.2 above. Notwithstanding anything to the contrary in this
Section 14.3, any disputes relating to the inventorship, scope, validity or
enforceability of patent rights shall be submitted for resolution by a court of
competent jurisdiction. Additionally, notwithstanding the foregoing, either
party may pursue an action in a court of competent jurisdiction to obtain
injunctive or other equitable remedy.

15. GENERAL PROVISIONS

     15.1 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding its
conflicts of laws principles. The parties hereby expressly consent to the
exclusive personal jurisdiction and venue of the state and federal courts
located within the Southern District of New York for any lawsuit filed by either
party against the other arising from or related to this Agreement.

     15.2 Entire Agreement; Modification. This Agreement (including the Exhibit
hereto), together with that certain letter agreement between the parties dated
as of the Effective Date (the “Letter Agreement”), is both a final expression of
the parties’ agreement and a complete and exclusive statement with respect to
all of its terms. This Agreement, together with the Letter Agreement, supersedes
all prior and contemporaneous agreements and communications (including as of the
Effective Date, the Existing MTA), whether oral, written or otherwise,
concerning any and all matters contained herein. No trade customs, courses of
dealing or courses of performance by the parties shall be relevant to modify,
supplement or explain any term(s) used in this Agreement. This Agreement may not
be modified or supplemented by any purchase order, change order, acknowledgment,
order acceptance, standard terms of sale, invoice or the like. This Agreement
may only be modified or supplemented in a writing expressly stated for such
purpose and signed by the parties to this Agreement.

     15.3 Relationship Between the Parties. The parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the parties. Neither party is a legal representative of the
other party; neither party can assume or create any obligation, representation,
warranty or guarantee, express or implied, on behalf of the other party for any
purpose whatsoever.

     15.4 Non-Waiver. The failure of a party to insist upon strict performance
of any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

     15.5 Assignment. Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either party

36.



--------------------------------------------------------------------------------

without the prior written consent of the other party (which consent shall not be
unreasonably withheld); provided, however, that either party may assign this
Agreement and its rights and obligations hereunder without the other party’s
consent:

               (a) in connection with the transfer or sale of all or
substantially all of the business of such party to which this Agreement relates
to a Third Party, whether by merger, sale of stock, sale of assets or otherwise,
provided that in the event of a transaction (whether this Agreement is actually
assigned or is assumed by the acquiring party by operation of law), intellectual
property rights of the acquiring party to such transaction (if other than one of
the parties to this Agreement) shall not be included in the technology licensed
hereunder; or

               (b) to an Affiliate, provided that the assigning party shall
remain liable and responsible to the non-assigning party hereto for the
performance and observance of all such duties and obligations by such Affiliate.

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties. Any assignment not in accordance with this Agreement shall be void.

     15.6 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.

     15.7 Severability. If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not affect or impair, in whole or in part,
the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.

     15.8 Notices. Any notice to be given under this Agreement must be in
writing and delivered either in person, by any method of mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile confirmed
thereafter by any of the foregoing, to the party to be notified at its
address(es) given below, or at any address such party has previously designated
by prior written notice to the other. Notice shall be deemed sufficiently given
for all purposes upon the earlier of: (a) the date of actual receipt; (b) if
mailed, five business days after the date of postmark; or (c) if delivered by
overnight courier, the next business day the overnight courier regularly makes
deliveries.

     If to Genta, notices must be addressed to:

 

Genta Incorporated
2 Connell Drive
Berkeley Heights, NJ 07922
Attention: Chief Executive Officer



     with a copy to:

 

Genta Incorporated
2 Connell Drive
Berkeley Heights, NJ 07922
Attention: *


37.



--------------------------------------------------------------------------------

     If to Emisphere, notices must be addressed to:

 

Emisphere Technologies, Inc.
765 Old Saw Mill River Road
Tarrytown, NY 10591
Attention: Senior Vice President, Business Development
Telephone: (914) 347-2220
Facsimile: (914) 347-2498


     15.9 Force Majeure. Each party shall be excused from liability for the
failure or delay in performance of any obligation under this Agreement by reason
of any event beyond such party’s reasonable control including but not limited to
Acts of God, fire, flood, explosion, earthquake, or other natural forces, war,
civil unrest, accident, destruction or other casualty, any lack or failure of
transportation facilities, any lack or failure of supply of raw materials, any
strike or labor disturbance, or any other event similar to those enumerated
above. Such excuse from liability shall be effective only to the extent and
duration of the event(s) causing the failure or delay in performance and
provided that the party has not caused such event(s) to occur. Notice of a
party’s failure or delay in performance due to force majeure must be given to
the other party within ten (10) calendar days after its occurrence. All delivery
dates under this Agreement that have been affected by force majeure shall be
tolled for the duration of such force majeure. In no event shall any party be
required to prevent or settle any labor disturbance or dispute.

     15.10 Interpretation.

               (a) Captions & Headings. The captions and headings of clauses
contained in this Agreement preceding the text of the articles, sections,
subsections and paragraphs hereof are inserted solely for convenience and ease
of reference only and shall not constitute any part of this Agreement, or have
any effect on its interpretation or construction.

               (b) Singular & Plural. All references in this Agreement to the
singular shall include the plural where applicable, and all references to gender
shall include both genders and the neuter.

               (c) Articles, Sections & Subsections. Unless otherwise specified,
references in this Agreement to any article shall include all sections,
subsections, and paragraphs in such article; references in this Agreement to any
section shall include all subsections and paragraphs in such sections; and
references in this Agreement to any subsection shall include all paragraphs in
such subsection.

               (d) Days. All references to days in this Agreement shall mean
calendar days, unless otherwise specified.

               (e) Ambiguities. Ambiguities and uncertainties in this Agreement,
if any, shall not be interpreted against either party, irrespective of which
party may be deemed to have caused the ambiguity or uncertainty to exist.

38.



--------------------------------------------------------------------------------

          (f) English Language. This Agreement has been prepared in the English
language and the English language shall control its interpretation. In addition,
all notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

     15.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument.

39.



--------------------------------------------------------------------------------

      In Witness Whereof, the parties hereto have duly executed this Agreement
as of the Effective Date.

Genta Incorporated   Emisphere Technologies, Inc.      
By:________________________________   By:________________________________
Name:______________________________   Name:______________________________
Title:_______________________________   Title:_______________________________

40.



--------------------------------------------------------------------------------

Exhibit A

-41-